         Case 1:19-cr-10080-NMG Document 1862 Filed 05/25/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                    No. 1:19-CR-10080-NMG

 GREGORY COLBURN et al.,

                   Defendants


         MOTION FOR LEAVE TO FILE EX PARTE AND SEALED DOCUMENT

         The undersigned respectfully request leave of Court to file a sealed and ex parte

three-page filing. As grounds, the undersigned state that the proposed filing quotes and describes

sealed and ex parte papers.


Dated: May 25, 2021                                 Respectfully submitted,

                                                    GAMAL ABDELAZIZ

                                                    By his attorneys,

                                                    /s/ Robert Shketoff
                                                    Robert Sheketoff (BBO No. 457340)
                                                    One McKinley Square
                                                    Boston, MA 02109
                                                    617-367-3449

                                                    Elliot Weinstein (BBO No. 520400)
                                                    83 Atlantic Avenue
                                                    Boston, MA 02110
                                                    617-367-9334

                                                    HOMAYOUN ZADEH

                                                    By his attorneys,

                                                    /s/ Tracy A. Miner
                                                    Tracy A. Miner (BBO No. 547137)
Case 1:19-cr-10080-NMG Document 1862 Filed 05/25/21 Page 2 of 3




                                Megan A. Siddall (BBO No. 568979)
                                Miner Siddall LLP
                                101 Federal Street, Suite 650
                                Boston, MA 02110
                                Tel.: (617) 202-5890
                                Fax: (617) 202-5893
                                tminer@msdefenders.com
                                msiddall@msdefenders.com

                                ELISABETH KIMMEL

                                By her attorneys,

                                /s/ Cory S. Flashner
                                R. Robert Popeo (BBO # 403360)
                                Mark E. Robinson (BBO # 423080)
                                Eóin P. Beirne (BBO # 660885)
                                Cory S. Flashner (BBO # 629205)
                                MINTZ, LEVIN, COHN, FERRIS,
                                GLOVSKY AND POPEO, P.C.
                                One Financial Center
                                Boston, MA 02111
                                (617) 348-1605 (telephone)
                                (617) 542-2241 (fax)
                                rpopeo@mintz.com
                                mrobinson@mintz.com
                                ebeirne@mintz.com
                                csflashner@mintz.com
        Case 1:19-cr-10080-NMG Document 1862 Filed 05/25/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on May 25, 2021, and thereby
delivered by electronic means to all registered participants as identified on the Notice of Electronic
Filing.


                                                             /s/ Megan Siddall
                                                             Megan A. Siddall
